PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,557,116
Issue Date:  11 Feb 2020
Application No. 12/642,774
Filing or 371(c) Date: 19 Dec 2009
For: TREATMENT OF LUNG AND PULMONARY DISEASES AND DISORDERS

:
:     DECISIONS ON PETITION
:     UNDER 37 CFR 1.183 AND
:     REQUEST FOR
:     RECONSIDERATION OF
:     PATENT TERM ADJUSTMENT
:




This is a decision on the petition under 37 CFR 1.183 filed June 14, 2021, requesting the Office waive the requirement of 37 CFR 1.704(d) that the statement accompany the Information Disclosure Statement (IDS) filed September 5, 2014, and accept the statement submitted on petition. This is also a decision on patentee’s request for reconsideration of the patent term adjustment (PTA) filed June 14, 2021, to adjust the PTA from 569 days as indicated in the decision of January 12, 2021, to at least 859 days. 

The Office has re-determined the PTA to be 618 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).


Relevant Procedural History
	
On February 11, 2020, this patent issued with a PTA of 459 days. On Monday, July 13, 2020, patentee filed a request for redetermination of patent term adjustment seeking 859 days of patent, accompanied by $200 petition fee, a Statement of Delay Due to Covid-19 Outbreak, and a $600 fee for a two-month extension of time under 37 CFR 1.136(a). Additionally, patentee requested, in writing, that the Office apply the final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) when issuing its redetermination on PTA.
 
On January 12, 2021, the Office mailed a decision revising the PTA to 569 days. The decision included a Request for Information. The Office gave patentee two months from the January 12, 2021 mail date of the decision to file a renewed request under 37 CFR 1.705(b) and supply the requested information (i.e., a compliant statement under § 1.704(d)), including a petition under 37 CFR 1.183 and the fee set forth in § 1.17(f)). Extensions of time under 37 CFR 1.136(a) were available.

On June 14, 2021, patentee filed the present request for reconsideration, a petition under 37 CFR 1.183, a $400 petition fee, a statement under § 1.704(d), and a $1480 fee for a three-month extension of time. On request, patentee seeks a PTA of at least 859 days. In particular, patentee requests waiver of the requirement of 37 CFR 1.704(d) that the statement accompany the IDS filed September 5, 2017, acceptance of the statement submitted on petition, and removal the 49 days of patent term reduction under § 1.704(c)(8). Additionally, patentee continues to dispute the assessment of 33 days of applicant delay under 37 CFR 1.704(b) and a single period of 239 days of applicant delay under 37 CFR 1.704(c)(8).1 Patentee reiterates similar arguments raised in the original request for redetermination filed July 13, 2020, which the Office previously addressed in its decision on January 12, 2021. 

Patentee continues to dispute the calculation of 33 days of applicant delay under 37 CFR 1.704(b) for the filing of a timely reply with a one-month extension of time on the next business day, August 7, 2017, in excess of three months from the April 5, 2017 mailing of the Office action. Patentee contends that the Office did not apply the “weekend and holiday” exception set forth in 35 U.S.C. 21(b) and the decision of ArQule, Inc. v. Kappos, 793 F. Supp. 2d 214 (D.D.C. 2011) when calculating this reduction period. Patentee asserts the Office improper assessed two additional days of applicant delay for this period under 37 CFR 1.704(b).

Furthermore, patentee once more maintains applicant did not fail to engage in reasonable efforts to conclude prosecution by filing the supplemental IDSs on May 7, 2013, May 17, 2013, and October 3, 2013. Patentee asserts:

[]  As the USPTO has treated divisional applications, continuation applications and RCEs the same for examination purposes, including the submission of an IDS, the USPTO should not treat these applications different when determining PTA. The USPTO should not deduct Applicant delay when an Applicant files an IDS after an RCE and before the USPTO acts on the application.

[]  Interpreting the same statutory provision (35 U.S.C. § 154(b)(2)(C)), the USPTO promulgated rules establishing that filing of a paper less than one month before the issuance of an Office action has the potential to cause delay in the USPTO’s ability to process the application and that therefore an assessment of Applicant delay is appropriate. See M.P.E.P § 2732; 37 C.F.R. §§ 1.704(c)(6) and (c)(9). The same rationale applies here.

[]  Consistent with these rules and with treating continuation or divisional applications and including an IDS after RCE in 37 C.F.R. § 1.97(b), the USPTO should consider if the filing of an IDS in an RCE occurs less than one month prior to the mailing of a First Office Action or Notice of Allowance and only then deduct the appropriate delay. 37 C.F.R. § 1.704(c)(6). As the M.P.E.P. [§ 2732] explains such a filing less than one month prior to a USPTO action on the merits generates Applicant delay[.]
…

… The delay in such a situation arises because the filing of the paper “requires the Office to issue a supplemental Office action or notice of allowance.” Id. Since the last IDS at issue (October 3, 2013) was filed more than half a year before the USPTO issued an Office Action, there cannot even be a potential for delay. As such, it appears that the USPTO’s rules for determining PTA when an IDS is filed after an RCE are inconsistent. The Patentee should not be punished for this inconsistency.

Petition, 06/14/21, pp. 10-11.

Patentee further argues the filing of the IDSs on May 7, 2013, May 17, 2013, and October 3, 2013, is distinguishable from the submission of a supplemental reply, which is filed often to provide further claim amendments and delays processing of the application. Patentee notes applicant filed the IDSs to comply with the duty of disclosure while the application was awaiting further action by the examiner. Patentee maintains the submission of the IDSs on May 7, 2013, May 17, 2013, and October 3, 2013, did not create actual or potential delay in the USPTO’s ability to process the application and that the Office action did not rely on any new art. In particular, patentee relies on the decision in Supernus Pharm. Inc., v. Iancu, 913 F.3d 1351, 1359 (Fed. Cir. 2019) in support of the argument that the USPTO’s calculation of applicant delay improperly included instances when applicant could not have taken action to conclude prosecution of the application. Patentee asserts that applicant’s compliance with the duty of disclosure by filing the IDS on October 3, 2013, did not create 239 days of applicant delay under 37 CFR 1.704(c)(8). 


Decision

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The decision issued on January 12, 2021, revised the original patent term adjust from 459 days to 569 days based on the following: 

A period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) of 825 days;
A period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) of 182 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) of 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay of 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) of 438 days.

825 days of A Delay + 182 days of B Delay + 0 days of C Delay - 0 days of Overlap - 438 days of Applicant Delay = 569 days.

Patentee avers the correct PTA is 859 days (825 days of A Delay + 182 days of B Delay + 0 days of C Delay - 0 day of Overlap – 148 days of Applicant Delay). 

As further discussed below, the Office finds the correct PTA is 618 days (825 days of A Delay + 182 days of B Delay + 0 days of C Delay - 0 days of Overlap – 389 days of Applicant Delay).


“A” Delay
 
Patentee and the Office agree the amount of “A” delay is 825 days.  The “A” delay period includes the following:

438 days under 37 CFR 1.703(a)(1) for the period beginning on February 20, 2011 (day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C.111(a)) and ending May 2, 2012 (date of mailing of the Restriction Requirement).
316 days under 37 CFR 1.703(a)(2) for the period beginning on June 7, 2013 (day after the date that is four months after the date the reply was filed) and ending April 18, 2014 (date of mailing of the non-final Office action).
71 days under 37 CFR 1.703(a)(2) for the period beginning on April 16, 2015 (day after the date that is four months after the date the reply was filed) and ending June 25, 2015 (date of mailing of the non-final Office action).


 “B” Delay
  
Patentee and the Office agree the amount of “B” delay under 37 CFR 1.703(b) is 182 days.  The “B” delay period includes the following.

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.2 

The length of time between application and issuance is 3707 days, which is the number of days beginning on December 19, 2009 (date on which the application was filed under 35 U.S.C. 111(a)) and ending on February 11, 2020 (date the patent issued).  

The time consumed by continued examination is 2428 days. 

The number of days beginning on the date on which the application was filed under 35 U.S.C. 111(a) (December 19, 2009) and ending on the date three years after the date the application was filed (December 19, 2012) is 1097 days.

The result of subtracting the time consumed by continued examination (2428 days) from the length of time between the filing date and issuance (3707 days) is 1279 days, which exceeds three years (1097 days) by 182 days. Therefore, the period of B delay is 182 days. 


“C” Delay

Patentee and the Office agree the amount of “C” delay under 37 CFR 1.703(e) is 0 days.  


Overlap
 
Patentee and the Office agree the amount of overlap is 0 days. 


Reduction under 35 U.S.C. 154(b)(2)(C)(iii) and 37 CFR 1.704 (Applicant Delay)

Patentee disputes the Office’s determination of 438 days of applicant delay as set forth in the decision of January 12, 2021. Petitioner maintains the correct amount of applicant delay is 148 days. The Office considered applicant’s arguments and recalculated the periods of reduction for application delay. The Office has determined the PTA should be reduced by 389 days for applicant delay.  

The Office has concluded that patentee failed to engage in reasonable efforts to conclude processing or examination of the application during the following period: 

A single period of 239 days pursuant to 37 CFR 1.704(c)(8) from February 7, 2013 to October 3, 2013. Applicant filed supplemental IDSs on May 7, 2013, May 17, 2013, and October 3, 2013, after the filing of response to the final rejection in the form of a RCE and a submission under 37 CFR 1.114 on February 6, 2013. Applicant did not submit a statement under 37 CFR 1.704(d) along with the IDSs, and the IDSs were not expressly requested by the examiner within the meaning of 37 CFR 1.704(c)(8);
A 33-day period pursuant to 37 CFR 1.704(b) from July 6, 2017 to August 7, 2017. Applicant filed a response on August 7, 2017, more than three months after the mailing of an Office action on April 5, 2017.
A 15-day period pursuant to 37 CFR 1.704(b) from December 28, 2017 to January 11, 2018. Applicant filed a RCE and amendment on January 11, 2018, more than three months after the mailing of a final Office action on September 27, 2017.
A 92-day period pursuant to 37 CFR 1.704(c)(11) from May 14, 2019 to August 13, 2019. Applicant filed an appeal brief on August 13, 2019, more than three months after the submission of a notice of appeal on February 13, 2019.
A 10-day period under 37 CFR 1.704(c)(10) from October 1, 2019 to October 10, 2019, pursuant to the final rule change. Applicant submitted replacement drawings on October 10, 2019, after mailing of a Notice of Allowance on September 30, 2019.

As to the 49-day reduction, the Office assessed patentee a period of reduction of 49 days under 37 CFR 1.704(c)(8) for the submission of a supplemental IDS on September 5, 2014, after filing a reply to an Office action on July 18, 2014. Applicant did not submit a statement in compliance with 37 CFR 1.704(d) with the IDS on September 5, 2014, and the Office did not expressly request the submission of the IDS. 

To receive the benefit of a statement under 37 CFR 1.704(d), a proper statement must be made (the Office will not waive the requirement to make the statement) and a petition under 37 CFR 1.183 (including the petition fee) must be filed and granted to waive the requirement of 37 CFR 1.704(d) that the statement accompany the IDS. 

In response to a Request for Information, patentee has submitted the present petition under 37 CFR 1.183, a $420 petition fee, and a statement in compliance with 37 CFR 1.704(d). Accordingly, the petition under 37 CFR 1.183 is granted. The Office will waive the requirement of 37 CFR 1.704(d) and accept the statement accompanying the petition filed on June 14, 2021. In view of the granting of the petition under 37 CFR 1.183 to waive the requirement of 37 CFR 1.704(d) and accept the statement accompanying the petition, the Office will remove the period of reduction of 49 days under 37 CFR 1.704(c)(8) for the submission of IDS on September 5, 2014.  

As to the 33-day reduction, the Office disagrees with patentee’s argument that the Office should have assessed 31 days of applicant delay for the filing of the reply on August 7, 2017, pursuant to the “weekend and holiday” exception set forth in 35 U.S.C. 21(b). Patentee’s understanding of the “weekend and holiday” exception is incorrect. The USPTO has been consistent in its application of the “weekend and holiday” exception in accordance with the decision of ArQule v. Kappos, 793 F.Supp2d 214 (D.D.C. 2011). 

The filing a reply outside of three months after an Office action is a failure to engage in reasonable efforts to conclude prosecution under 35 U.S.C. 154(b)(2)(C)(ii). The provisions of 35 U.S.C. 21(b) are applicable to the determination of three-month period for reply. Section 2732 of the MPEP sets forth the following example of the proper application of the “weekend and holiday” exception:

If the last day of the three-month time period from the Office communication notifying the applicant of the rejection, objection, argument, or other request falls on a Saturday, Sunday, or federal holiday within the District of Columbia, then action, may be taken, or fee paid, on the next succeeding secular or business day without loss of any patent term adjustment under 37 CFR 1.704(b). See ArQule v. Kappos, 793 F.Supp2d 214 (D.D.C. 2011). For example, no reduction in patent term adjustment would occur if an applicant’s three-month reply time period expires on a Saturday and the applicant files a reply that is received by the Office on the following Monday, which is not a federal holiday within the District of Columbia. In this case, any patent term adjustment would not be reduced under 37 CFR 1.704(b) because the reply was received on Monday, the next succeeding secular or business day after the expiration of the three-month reply time. If applicant files the reply on Tuesday, then any patent term adjustment for the patent issuing from the application would be reduced under 37 CFR 1.704(b) by one day.

In applying the “weekend and holiday” exception, the Office looks at the day that is three months from the date the notice or Office action was mailed (“three-month date”). If the day that the extendable period for filing a timely reply to an Office communication falls on a weekend or federal holiday, it is irrelevant and inapplicable to the “weekend and holiday” exception set forth in 35 U.S.C. 21(b). 

In this case, the three-month date for filing a reply to the non-final Office action mailed on April 5, 2017, did not fall on a weekend or a federal holiday, but rather on Wednesday, July 5, 2017.  Consequently, the “weekend and holiday” exception set forth in 35 U.S.C. 21(b) does not apply. Patentee has misinterpreted the weekend and holiday exception as set forth in ArQule, supra to apply if the extended deadline to respond falls on a weekend or federal holiday. This is incorrect. Applicant had until Wednesday, July 5, 2017, to file a reply without incurring applicant delay under 37 CFR 1.704(b). As applicant did not submit a reply on or before July 5, 2017, applicant began to accrue delay beginning on July 6, 2017. Therefore, the Office properly assessed 33 days of applicant delay for the period beginning on July 6, 2017, and ending August 7, 2017.  Therefore, the assessment of 33 days of applicant delay under 37 CFR 1.704(b) will remain.

As to the single period of 239 days of applicant delay, the Office does not find patentee’s arguments persuasive. An applicant can avoid reduction of patent term by promptly submitting the IDS. Moreover, 37 CFR 1.704(d) provides a “safe harbor” provision in that a paper containing only IDS in compliance with 37 CFR 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under 37 CFR 1.704(c)(6), (c)(8), (c)(9), or (c)(10) if the IDS is accompanied by one of the statements set forth in 37 CFR 1.704(d)(1)(i) or (d)(1)(ii).3 See Interim Procedure for Requesting Recalculation of the Patent Term Adjustment With Respect to Information Disclosure Statements Accompanied by a Safe Harbor Statement, 83 FR 55102 (Nov. 2, 2018). 

In this instance, the Office mailed a final rejection on November 6, 2012. In response, applicant filed a reply in compliance with 37 CFR 1.113 in the form of an RCE and submission under 37 CFR 1.114 on February 6, 2013. After the filing of the reply, applicant submitted three IDSs on May 7, 2013, May 17, 2013, and October 3, 2013. A review of the IDSs revealed that they did not include a proper statement under 37 CFR 1.704(d). Additionally, there is no showing in the record that the examiner expressly requested the filing of the IDSs.  Consequently, the Office entered 239 days of applicant delay pursuant to 37 CFR 1.704(c)(8) for the single period beginning on February 7, 2013, the day after the date the reply in compliance with 37 CFR 1.113 was filed, and ending on October 3, 2013, the date the last IDS (“other paper”) was filed.

The Office disagrees with patentee’s argument that the USPTO should apply the same rationale in determining applicant delay as stated in 37 CFR 1.704(c)(6) to the situation when an applicant files an IDS after a RCE less than one month before the mailing of a first Office action or Notice of Allowance. The submission of a supplemental IDS (i.e., supplemental reply or other paper) after filing a reply is not analogous to the filing of a preliminary amendment prior to an Office action or Notice of Allowance. 37 CFR 1.704(c)(6) (and 1.704(c)(9)) is inapplicable to the circumstances at hand and inconsistent with the provisions of 37 CFR 1.704(c)(8). 

Congress expressly delegated authority to the Director to “prescribe regulations establishing the circumstances that constitute a failure of an applicant to engage in reasonable efforts to conclude processing or examination of an application.”  35 U.S.C. 154(b)(2)(C)(iii). The USPTO promulgated 37 CFR 1.704(c)(8), which specifically provides for the situation at hand (i.e., submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed). Patentee may disagree with the circumstances established by the Director that the filing of an IDS after a RCE, without a statement under 37 CFR 1.704(d) and not expressly requested by the Office, constitutes applicant delay. However, applicant cannot pick and choose the rule for the Office to use to determine applicant delay. The facts of record dictate the applicable rule for determining periods of adjustment and reduction of PTA. The facts of records in this case do not support the application of 37 CFR 1.704(c)(6). Rather, the IDSs submitted on May 7, 2013, May 17, 2013, and October 3, 2013, after the RCE, are “other paper[s]… after a reply has been filed,” within the meaning of 37 CFR 1.704(c)(8), which constitutes applicant delay. 

Moreover, the Office disagrees with patentee’s conclusory statement that the submission of the IDSs on May 7, 2013, May 17, 2013, and October 3, 2013, after the filing of the reply, is clearly distinguishable from the filing of a supplemental reply because the former had no potential for delay. The Office notes that the submission of an IDS after the filing of a response in the form of an RCE often interferes with the USPTO’s ability to process an application because it adds additional documents the examiner must consider before responding to the reply. The Office reminds applicant that any delay by the examiner in excess of four months after an initial reply in issuing a subsequent Office action is offset by the accumulation of additional days of patent term under 37 CFR 1.703(a)(2) (i.e., “A” delay). The USPTO has not relinquished its statutory duty to respond to a reply under 35 U.S.C. 132 within four months after the date on which the reply was filed as set forth in 35 U.S.C. 154(b)(1)(A)(ii). The Office must respond to the reply in the form of a RCE and submission under 37 CFR 1.114(c) within four months of its filing or provide additional “A” delay. 

Additionally, the Office finds patentee’s reliance on Supernus, supra, in support of the argument that the applicant could not have taken action to conclude prosecution of the application and that the submission of the supplemental IDS on October 3, 2013, did not cause any delay or potential delay, equally without merit. The burden is on patentee to meet the showing set forth in Supernus, supra, to warrant removal of all or part of the 239-day reduction under 37 CFR 1.704(c)(8).4 Here, patentee did not show that applicant failed to engage in reasonable efforts to conclude prosecution of the application because there was no identifiable effort that could have been undertaken to conclude prosecution during any portion of this 239-day period. See Supernus, 913 F.3d at 1360. Patentee did not provide any relevant information or facts, which are not recorded in the USPTO’s PALM system in support of patentee’s argument. 

Based on the facts of record, in the absence of a showing analogous to Supernus, supra, and the lack of compliance with the safe harbor provision under 37 CFR 1.704(d), the assessment of a single period of 239 days of applicant delay under 37 CFR 1.704(c)(8) will remain.

The Office finds the total amount of applicant delay is 389 days.   

To warrant removal of all or a portion of the 239-day period of reduction pursuant to 37 CFR 1.704(c)(8) for the submission of the supplemental IDSs on May 7, 2013, May 17, 2013, and October 3, 2013, patentee must either: (1) obtain the benefit of a 37 CFR 1.704(d) statement or (2) meet the standard set forth in Supernus, supra. 

To obtain the benefit of a 37 CFR 1.704(d) statement, patentee must submit:  

(1) a compliant statement under 37 CFR 1.704(d) for each of the three supplemental IDSs filed on May 7, 2013, May 17, 2013, and October 3, 2013, (the Office will not waive the requirement to make the statements);5 
(2) a request reconsideration of the patent term adjustment (no petition fee required), and 
(3) a petition under 1.183 (including a petition fee under 37 CFR1.17(f)) to waive the requirement of 37 CFR 1.704(d) that the statement accompany three supplemental IDSs filed on May 7, 2013, May 17, 2013, and October 3, 2013.6

With regard to the standard set forth in Supernus, supra, if patentee believes the period of 239 days of reductions provided for in 37 CFR 1.704(c)(8) exceeds the period of time during which patentee failed to engage in reasonable efforts to conclude prosecution of the application because there is no identifiable effort patentee could have undertaken to conclude prosecution of the underlying application, patentee may raise the issue in a timely renewed request for reconsideration of PTA under 37 CFR 1.705. The request for reconsideration must provide any relevant information, including factual support, which is not recorded in the USPTO’s PALM system to show that there was no identifiable effort the patentee could have undertaken to conclude prosecution of the underlying application during a portion of the period provided for in 37 CFR 1.704(c)(8) (or any of the periods set forth in 37 CFR 1.704(c)).7 See Patent Term Adjustment Procedures in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 84 FR 20343, 20344-45. For example, in a situation analogous to Supernus, supra, the request for reconsideration must include the facts concerning how and when each of the documents contained in the IDSs at issue were first cited by the USPTO or a foreign patent authority in a related or counterpart application. See 37 CFR 1.705(b)(2)((iv) (stating that a request for reconsideration must be accompanied by a statement of the facts involved, specifying “[a]ny circumstances during the prosecution of the application resulting in the patent that constitute a failure to engage in reasonable efforts to conclude processing or examination of such application as set forth in [37 CFR] 1.704”). The USPTO’s decision on any timely filed renewed request for reconsideration will apply the Federal Circuit’s decision in Supernus, supra, in view of the information presented by the patentee.




Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

825 + 182 + 0 – 0 – 389 = 618 days

Patentee’s Calculation:

825 + 182 + 0 – 0 – 148 = 859 days


Conclusion

Patentee is entitled to PTA of 618 days.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 825 + 182 + 0 – 0 – 389 = 618 days

Patentee has two months from the date of this redetermination to file a renewed request for reconsideration of PTA (which may include a petition under 37 CFR 1.183) that addresses the issues included in this decision. This two-month period is extendable under 37 CFR 1.136(a). See MPEP 2734(I). No additional fee under 37 CFR 1.18(e) is required. After the expiration of this period, the Office will sua sponte issue a certificate of correction adjusting the PTA to 618 days.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Advisor Attorney
Office of Petitions


Enclosures:  Adjusted PTA Calculation and Draft Certificate of Correction




    
        
            
    

    
        1 The Office notes that applicant submitted three Information Disclosure Statements (“IDSs”) after filing a reply (RCE) to the final rejection on February 6, 2013. The record shows applicant did provide a statement in compliance with 37 CFR 1.704(d) with the IDSs and the examiner did not expressly request their filing. The Office calculated the three periods of applicant delay under 37 CFR 1.704(c)(8) for the submission of the IDSs as follows:  (1) 90 days for the IDS filed May 7, 2013; (2) 100 days for IDS filed May 17, 2013; and (3) 239 days for the IDS filed October 3, 2013. As the 239-day period of applicant delay completely overlapped with the other two periods of applicant delay, the Office assessed a single period of 239 days pursuant to 37 CFR 1.704(c)(8).
        2 Novartis AG v. Lee, 740 F.3d 593, 601 (Fed. Cir. 2014). 
        3 37 CFR 1.704(d) specifically provides:
        
        (1)  A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement: 
        (i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 
        (ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 
        (2) The thirty-day period set forth in paragraph (d)(1) of this section is not extendable. 
        4 The Federal Circuit held that as 35 U.S.C. 154(b)(2)(C)(i) provides that patent term adjustment “shall be reduced by a period equal to the period of time during which the applicant failed to engage in reasonable efforts to conclude prosecution of the application,” the USPTO cannot count as applicant delay under 35 U.S.C. 154(b)(2)(C) “a period of time during which there is no identifiable effort in which the applicant could have engaged to conclude prosecution.” Supernus, 913 F.3d at 1359.
        5 The statement must contain the exact same language as set forth in 37 CFR 1.704(d)(1)(i) or (d)(1)(ii).
        6 Applicant would be required to submit three separate statements in compliance with 37 CFR 1.704(d) – one for each IDS (if applicable), but only one new petition under 37 CFR 1.183 with one additional petition fee under 37 CFR 1.17(f) to waive the requirement that the statements accompany the supplemental IDSs filed on May 7, 2013, May 17, 2013, and October 3, 2013.
        7 An argument presenting a justification for a failure to engage in reasonable efforts to conclude prosecution is distinct from an argument that there is no identifiable effort a patentee could have undertaken to conclude prosecution.